Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the amendment filed 12/4/2020 in which Claims 1-13, 15, 18-20 are pending and Claims 14, 16, 17 are canceled.
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 12/4/2020, with respect to Claims 1-13, 15, 18-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-13, 15, 18-20 have been withdrawn. 
Allowable Subject Matter
Claims 1-13, 15, 18-20 allowed.
The following is an examiner’s statement of reasons for allowance: Referring to independent claims 1 and 20, Cole teaches adaptive streaming of content, e.g. stereoscopic image content, and more particularly to acquiring, encoding, streaming and decoding video and streaming of stereoscopic and/or other image content where data transmission constraints may make delivery of content difficult to deliver at the maximum supported quality level, e.g. using best quality coding and the highest supported frame rate. Black teaches a first virtual reality head-mounted display located in the same physical environment of a second virtual reality head-mounted display for tracking inertial data of both HMDs to determine a physical position over time. Cottrell teaches adjusting the encoding an audio segment at multiple bit rates and decoding an audio segment. The Cole or Black references taken alone or in combination, do not 
The Cole, Black or Cottrell references taken alone or in combination, do not disclose, teach or fairly suggest, with respect to Claim 18, a method, comprising: determining a resource utilization of a first IHS (Information Handling System) above a threshold; determining an allowance of control operations and workspace operations to be transmitted in support of a collaborative virtual, augmented, or mixed reality (xR) session comprising a first user wearing a first head-mounted display (HMD) coupled to the first IHS and a second user wearing a second HMD, wherein the allowance is determined based on a downlink bandwidth of the first IHS; receiving, by the first user wearing the first HMD, one or more packets transmitted by the second user wearing the second HMD, wherein the one or packets comprise a control operation, a workspace operation, and audio encoded in the one or more packets by the second IHS; determine an allowance of control operations and workspace operations to be decoded in support of the collaborative xR session, wherein the first IHS is configured determine that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0378305			Fitzgerald et al.
                               US 2020/0145696		         Fitzgerald et al.
		         US 2018/0007422		         Castleman
		         US 2014/0198838		         Andrysco et al.
		         US 2014/0184475		         Tantos et al.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694